Citation Nr: 0514094	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-05 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from April 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Fort Harrison, Montana.  In May 2004, the veteran 
presented oral testimony before the undersigned Veterans Law 
Judge at a hearing held at the RO.

In an August 1977 rating decision, the RO denied service 
connection for low back pain.  The RO, however, reviewed the 
claim for service connection for post-operative residuals of 
lumbar disc surgery with degenerative disc disease and 
degenerative joint disease on a de novo basis in the February 
2002 rating decision and indicated in a December 2003 
statement of the case that the claim had been reopened.  The 
Board finds that a new and material evidence analysis is 
necessary for the issue of service connection for a lumbar 
spine disability except for degenerative joint disease 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 83 F.3d 
130 (Fed. Cir. 1996).  However, degenerative joint disease is 
a presumptive disease and was not considered by the RO in the 
August 1977 rating decision.  38 C.F.R. §§ 3.307, 3.309 
(2004).  Thus, the Board must first determine if the veteran 
has submitted new and material evidence sufficient to reopen 
the claim of service connection for a lumbar spine 
disability.

The issues of service connection for a lumbar spine 
disability is addressed in the REMAND portion of the decision 
below and REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO, in an August 1977 rating decision, denied a claim 
of entitlement to service connection for low back pain.  
Later that month, the RO notified the veteran of that 
decision and gave him his appellate rights and procedures.  
He did not appeal that decision.

2.  The additional evidence submitted since the August 1977 
rating decision is new and bears directly and substantially 
on the matter under consideration, and is so significant that 
it must be considered in order to fairly decide the claim for 
entitlement to service connection for a lumbar spine 
disability other than degenerative joint disease.


CONCLUSIONS OF LAW

1.  The August 1977 RO rating decision denying service 
connection for low back pain is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received subsequent to the August 1977 RO 
rating decision is new and material, and the claim of service 
connection for a lumbar spine disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Legal Criteria

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1103 (2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under old version of 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001).  The Board notes that the legal 
standard of what constitutes "new and material" evidence was 
recently amended.  This amendment is inapplicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2004)).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2004).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Factual Background

In the August 1977 rating decision, the RO denied service 
connection for low back pain on the basis that there was no 
evidence showing that the veteran had a back injury in 
service and that there was continuity of symptoms.  Later 
that month, the RO notified the veteran of that rating 
decision and gave him his appellate rights.  He did not 
appeal that decision.

The evidence before the RO in August 1977 consisted of a 
report of a February 1974 entrance examination and a report 
of a May 1977 VA examination.  At the February 1974 entrance 
examination, the spine was normal and the veteran denied any 
history of recurrent back pain.  At the May 1977 VA 
examination, the veteran reported that he had had 
intermittent low back pain for the past two to three years.  
Following physical examination, the diagnosis was low back 
pain, rule out slipped vertebral disc and rheumatoid 
spondylitis.  Lumbar spine X-rays revealed a very slight 
narrowing of the L4-L5 interspace.

Since the August 1977 RO rating decision, the evidence 
submitted is additional service medical records, VA 
hospitalization records from September and October 1977, 
private medical records from the 1980s, Social Security 
Administration records, a report of a VA examination in 
September 1995, statements of relatives and an associates, an 
August 2002 statement from a private doctor, and an October 
2002 VA outpatient treatment record..

Additional service medical records reflect that in May 1975 
the veteran fell on some stairs and that he could not put 
pressure on one of his legs.  On the February 1976 separation 
examination, the spine was normal, and in April 1976 the 
veteran indicated that there had been no change in his 
medical condition since his last separation examination. 

VA hospitalization records from September and October 1977 
show that in September 1977 the veteran reported that he 
injured his back in 1975 in service when he fell down some 
stairs and that he strained his back after service in 1976.  
It was noted that the veteran possibly had an early 
degenerative lumbar disc.  The discharge assessment from both 
hospitalizations was low back pain with radiation down the 
left leg.

Private medical records from 1980s reveal that the veteran 
injured his back in September 1983 and that he underwent a 
two-level fusion in March 1985 for lumbar instability.

Social Security Administration records reflect that the 
veteran injured his back again in November 1991.

The report of a September 1995 VA examination shows that the 
examiner indicated that the veteran's primary lumbar injury 
occurred in 1983 following a motor vehicle accident and that 
his lumbar spine disability was not related to service.

Statements of relatives and associates that were received in 
June 2001 reveal that the veteran wrote to his mother and ex-
spouse while in service and told them that he had injured his 
back falling down stairs.  An associate of the veteran 
indicated that he was stationed with the veteran during 
service and that the veteran injured his back falling down 
stairs during service.  

In an August 2002 statement, a private doctor noted that the 
veteran had a few injuries resulting in some back pain in the 
remote past and that at least of couple of these occurred 
during active service.  The doctor indicated that there could 
be a possible link between the injuries sustained during 
active service and his early symptomatic degenerative disc 
disease of the lumbar spine.

An October 2002 VA outpatient treatment record shows that a 
VA doctor noted a September 1977 VA hospital summary revealed 
back films suggesting disk narrowing, early degenerative disc 
disease.  The doctor indicated that it was possible that the 
veteran injured his back during active service because 
degenerative disc disease is somewhat unusual in a young man 
of that age unless there was some injury.

Analysis

The additional service medical records reflect that the 
veteran fell on some stairs in service.  The private doctor 
who prepared the August 2002 statement and the VA doctor who 
examined the veteran in October 2002 both indicated that it 
was possible that the veteran's current lumbar spine 
disability was related to active service.  At this stage the 
Board may not question the probative value of the medical 
opinions.  Therefore, since this evidence provides evidence 
of an in-service injury and a nexus to service and is 
relevant and probative, the Board finds that this evidence 
bears directly and substantially upon the specific matter 
under consideration.  This evidence therefore constitutes new 
and material evidence under 38 C.F.R. § 3.156(a), and the 
claim is thus reopened.

VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, the additional delay in 
the adjudication of the above issue, which would result from 
a remand solely to allow the RO to apply the VCAA, would not 
be justified.




ORDER

The application to reopen a claim of service connection for a 
lumbar spine disability is granted.


REMAND

The September 1977 VA hospital summary reflects that the 
veteran was hospitalized previously at the VA medical center 
in St. Paul, Minnesota.  Also, at the May 2004 hearing, the 
veteran reported that he had received treatment at the 
"Minneapolis Clinic" in Minneapolis, Minnesota in 1976 
and/or 1977.  These records should be obtained.  
Additionally, a VA examination is necessary.  

Accordingly, this case is remanded for the following:

1.  The AMC should ask the veteran to 
clarify whether he received treatment in 
1976 and/or 1977 at the VA medical center 
in Minneapolis, Minnesota, or at a non-VA 
facility in that city.  If the veteran 
responds, the AMC should, as applicable, 
obtain records from the VA medical center 
in Minneapolis, Minnesota, or at a non-VA 
facility in that city.

2.  The AMC should obtain all records 
from the VA medical center in St. Paul, 
Minnesota for the period from 1976 to 
1977, to include all hospitalization 
records.

3.  The AMC should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of all 
current lumbar spine disabilities.  The 
examiner should indicate whether the 
veteran has degenerative joint disease of 
the lumbar spine.  For each current 
lumbar spine disability, the examiner 
should opine on whether it is as least as 
likely as not that it is related to 
active service, including the fall on 
stairs in May 1975.

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


